State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522073
________________________________

In the Matter of GLENN
   BOOKMAN,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,

                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   McCarthy, J.P., Rose, Devine, Clark and Aarons, JJ.

                             __________


     Glenn Bookman, Attica, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Zwack, J.),
entered August 24, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review two determinations of respondent finding
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner, an inmate, was charged in a misbehavior report
with violent conduct and committing an unhygienic act after he
threw certain items out of his cell at a correction officer.
Following a tier III disciplinary hearing, he was found guilty as
charged and that determination was affirmed on administrative
appeal on September 17, 2014. The same day, petitioner was
observed banging in his cell, he had broken a light fixture and
                              -2-                522073

he threatened to kill a correction officer. He was accordingly
charged in a second misbehavior report with destruction of state
property, making threats and creating a disturbance. Following a
tier III disciplinary hearing, he was found guilty of the charges
and that determination was affirmed on administrative appeal.
Petitioner commenced this CPLR article 78 proceeding challenging
both determinations, and Supreme Court dismissed the petition.
Petitioner appeals.

      We affirm. Supreme Court correctly determined that
petitioner's challenges to the determination resolving the first
misbehavior report, which was provided to petitioner on September
30, 2014, was untimely. "The four-month limitations period
within which to commence a proceeding of this nature began to run
when petitioner received notice of the adverse disciplinary
determination" (Matter of Spencer v New York State Dept. of
Correctional Servs., 78 AD3d 1342, 1343 [2010]; see CPLR 217
[1]). The record lacks any support for petitioner's claim that
he requested an extension of time and he did not commence this
CPLR article 78 proceeding until February 13, 2015, rendering the
proceeding untimely as to the first determination (see Matter of
Harvey v Bradt, 91 AD3d 1222, 1222 [2012]).

      With regard to petitioner's challenge to the second
determination, the petition fails to raise any specific
allegation challenging that determination. To the extent that
the petition relied upon petitioner's attached administrative
appeal form letter in that matter, that letter cannot be relied
upon because it is neither sworn nor notarized (see Matter of
Garraway v Fischer, 106 AD3d 1301, 1301 [2013], lv denied 21 NY3d
864 [2013]). Inasmuch as the petition makes only generalized and
conclusory allegations with regard to the second determination,
Supreme Court properly dismissed that part of the petition as
failing to state a cause of action (see Matter of Barnes v
Fischer, 135 AD3d 1249, 1249-1250 [2016]; Matter of Pettus v New
York State Dept. of Correctional Servs., 77 AD3d 996, 996 [2010];
Matter of Berrian v Carpenter, 19 AD3d 769, 770 [2005]).
                              -3-                  522073

      McCarthy, J.P., Rose, Devine, Clark and Aarons, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court